t c memo united_states tax_court arnold p mordkin and cindy mordkin petitioners v commissioner of internal revenue respondent docket no filed date patrick e mcginnis for petitioners janice d newell and mary p kimmel for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in additions to and accuracy-related_penalties on petitioners' federal_income_tax additions to tax accuracy-related_penalties section section year deficiency a a dollar_figure dollar_figure dollar_figure big_number big_number all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure the issues remaining for decision are is the loss at issue for each of the years and a passive_activity_loss within the meaning of sec_469 we hold that it is are petitioners liable for each of the years and for the addition_to_tax under sec_6651 we hold that they are are petitioners liable for each of the years and for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found petitioners resided in newport beach california at the time the petition was filed they filed joint federal_income_tax returns for the years and petitioner arnold p mordkin2 is an attorney who was ad- mitted to practice law in california in and who specialized during all relevant periods in personal injury and medical malpractice matters during the years at issue petitioner who resided in california practiced law on a full-time basis as an employee of arnold p mordkin inc mordkin inc a profes- sional corporation located in california and mordkin inc was a stockholder of bridgman mordkin gould shapiro inc a references to petitioner in the singular are to petitioner arnold p mordkin professional_corporation also located in california during those years petitioner's legal practice was his primary source_of_income crestwood condominiums in date and date petitioner purchased unit no and unit no respectively at a condominium development known as crestwood condominiums crestwood that is located in snowmass village colorado snowmass village during the years at issue crestwood had condominium units that were owned by various persons during all relevant periods crestwood condominium associa- tion inc crestwood association a membership association whose members consisted of all the crestwood condominium_owners was responsible for the operations at crestwood during those periods crestwood association had a nine-member board_of direc- tors board that was elected by the members of that association and that oversaw and made policy regarding its operations during all relevant periods crestwood association ran two separate and distinct operations those operations affecting all crestwood condominium_owners that involved providing services to and fulfilling the obligations of those owners including maintaining and repairing crestwood's common areas and building structures and obtaining as required casualty public liability and property damage workmen's_compensation and employer's liability insurance as well as other types of insurance that crestwood association deemed appropriate with respect to the real_property buildings and other improvements at crestwood crest- wood association owners' operations and those operations affecting only those crestwood condominium_owners who desired to rent their condominium units that involved marketing and managing the rental of those units for short-term periods and providing extensive hotel-type services to the patrons of such rental operations including on-site management daily housekeeping service 24-hour switchboard service full-service front desk grocery and liquor shopping service dinner reservation service free laundry facilities and transportation service crestwood association lodge operations during all relevant periods each condominium unit at crestwood was entitled to one membership in crestwood associa- tion crestwood condominium unit owners were entitled to vote on prescribed matters involving the affairs of crestwood associa- tion provided that there was always only one membership in crestwood association per condominium unit crestwood condominium unit owners were obligated to pay an annual assessment to fund the payment of all estimated expense sec_3 even though crestwood association lodge operations were not separately incorporated crestwood association ran those opera- tions under the name crestwood condominium association inc d b a crestwood lodge inc if there were two or more owners of a crestwood condominium unit those owners held and shared the membership related to that unit in the same proportionate interest and by the same type of tenancy in which the title to that unit was held arising out of or connected with the maintenance and operation of crestwood's common areas furnishing utility_services to the crestwood condominium units and other duly authorized functions of crestwood association including management expenses taxes common lighting and heating premiums for all insurance that crestwood association was required or permitted to carry water and sewer charges trash collection repairs and maintenance wages for employees of crestwood association and legal and accounting fees in addition crestwood condominium unit owners were obligated to pay special_assessments imposed by crestwood association for the cost of any construction or reconstruction unexpected repair or replacement of improvements at crestwood and similar expenditures during all relevant periods each crestwood condominium owner desiring to participate in the crestwood association lodge operations was required to enter into a management agreement management agreement with crestwood condominium association inc d b a crestwood lodge inc manager during relevant periods petitioner entered into such an agreement with respect to each of his condominium units under the management agree- ment petitioner employed the manager as the exclusive managing and rental agent to manage his condominium units specifically the manager agreed to perform inter alia the following serv- ices hiring and supervising employees to handle the marketing and rental of those units and all other services required of the manager promoting crestwood as a desirable property available for rental to those who desired lodging during vacation and recreational stays in the snowmass village area entering into rental agreements on behalf of petitioner collecting rent from tenants inspecting petitioner's condominium units maintaining and purchasing necessary equipment and supplies providing housekeeping and related_services and making necessary repairs and alterations to those units in return petitioner agreed to pay the manager an operating charge to offset the cost of the services provided by the manager and all actual costs and expens- es incurred by the manager in providing such services the operating charge was to be determined as follows the proportion which the owner shall pay for each billing period shall be a uniform percentage identical for all properties managed by the manager of gross rental receipts which percentage shall be determined by the manager each year by analyzing the percentage of expenses for all properties managed by the manager as reflected in the annual audit at the end of each fiscal_year the manager will adjust the owner's total operating charge for the year to the percentage re- flected in the annual audit as the actual percentage of expenses if the actual expenses exceed the operating charge for the year the owner agrees to pay the ex- cess if the actual expenses are less than the operat- ing charge the manager agrees to refund the differ- ence during the years at issue petitioner rented both of his condominium units the average period of customer use for peti- tioner's condominium units was less than seven days participation by individuals other than petitioner in the operations of crestwood association during the years at issue crestwood association maintained a full-time nonmanagement staff of to employees crestwood staff and a full-time management staff of six to eight employees crestwood management staff the crestwood staff and the crestwood management staff ran the daily crestwood association owners' operations and lodge operations with respect to the daily crestwood association lodge operations in accordance with the terms of the management agreements between certain crestwood condominium_owners including petitioner and crestwood associa- tion the crestwood staff and the crestwood management staff managed and operated the rental of individual condominiums by performing the tasks and providing the services required of the manager in that agreement during the years at issue larry dempsey mr dempsey vice president chief operating officer and general manager of crestwood association was primarily responsible for the day-to- day management of crestwood association owners' operations and lodge operations during those years mr dempsey worked between to hours a week and was compensated for his services his duties included management of personnel communication with the crestwood management staff included a general manager assistant general manager maintenance manager reservations manager rooms division manager housekeeping manager and controller mr dempsey dealt with day-to-day personnel matters including continued crestwood condominium_owners execution of documents contracts and checks implementation of the respective annual budgets for the crestwood association owners' operations and lodge opera- tions preparation of items to be discussed at board meetings and preparation of monthly reports about the daily operations of crestwood association to transmit to board members in addition to his day-to-day responsibilities mr dempsey undertook special projects on behalf of crestwood association such as communica- tions with the county assessor to ensure proper valuation of condominium units for property_tax purposes mr dempsey's decision-making authority with respect to the operations of crestwood association was guided by policies and procedures that were established either by the board or by controlling documents such as the bylaws of crestwood association during the years at issue gretchen gahm ms gahm assis- tant general manager of crestwood association assisted mr dempsey with the day-to-day management of crestwood association owners' operations and lodge operations during those years ms gahm worked between to hours a week and was compensated for her services in addition to her day-to-day responsibilities ms gahm was involved in quality assurance activities of crest- wood association the purpose of quality assurance was to im- continued those relating to the management staff he was required to consult with the board in dealing with matters relating to the hiring and firing of individuals in key personnel positions and in creating new positions prove all aspects of the daily operations of crestwood associa- tion ms gahm sought to achieve those objectives by interview- ing the crestwood management staff and evaluating the policies and procedures of the crestwood association owners' operations and lodge operations although board members including peti- tioner were involved in activities relating to quality assur- ance ms gahm directed the process and was primarily responsible for its implementation during each of the years at issue mr dempsey and ms gahm attended the board meetings that were held at crestwood in the months of january april and september during those meetings mr dempsey and ms gahm advised the board members of the finan- cial results of the operations of crestwood association and of significant issues relating to those operations in addition they made recommendations on key issues such as the selection of contractors for the installation of the fire protection system at crestwood and the assumption of a lease by crestwood association on nearby residential property in order to provide housing for its employees at the board meetings that took place during the years at issue mr dempsey and ms gahm apprised the board_of important issues relating to the operations of crestwood association including the installation of a fire protection system at crest- wood the proposal by the town of snowmass village for terminat- ing its ownership of crestwood parking lots and roads the occurrence of fires on the crestwood property and employee housing during the years at issue the crestwood management staff influenced the operations of crestwood association by recommend- ing proper rental rates based on surveys and studies proposing capital improvements and providing cost estimates for such im- provements suggesting adoption of particular employee health insurance plans preparing budget drafts and dealing with gov- ernmental entities petitioner's involvement in the operations of crestwood association during and petitioner was president of crestwood association chairperson of the board_of crestwood association and chairperson of the executive committee of that board exec- utive committee that was vested with the authority of the board and was to act in the absence of a meeting of the board on date petitioner was appointed chairperson of the man- agement compensation committee of the board management compensa- tion committee petitioner received no compensation during the years at issue for serving in any of those positions during the years at issue as chairperson of the executive committee petitioner considered various issues relating to the operations of crestwood association during as chairperson of the executive committee petitioner considered issues relating to the installation of a fire sprinkler system at crestwood although during the date board meeting the board had given the executive committee the authority to enter into the final contract with respect to the installation of a fire sprink- ler system at crestwood after considering that issue the execu- tive committee chose not to act on it and instead decided to leave the matter for consideration by the entire board during as chairperson of the executive committee petitioner considered a crestwood condominium owner's request to combine two condominium units and drafted a letter to another crestwood con- dominium owner to address that owner's complaint regarding the placement of humidifiers in all condominium units during as chairperson of the management compensation committee petitioner discussed the issue of management compensa- tion with mr dempsey and suggested the implementation of an incentive program for the crestwood management staff during each of the years at issue petitioner attended the three board meetings that were held at crestwood in the months of january april and september and as chairperson of the board presided over those meetings he arrived at crestwood in decem- ber about two weeks prior to each of the board meetings held in date and while at crestwood during that two-week period preceding each of those meetings he attended one or two owners' receptions at which owners board members and senior management staff had the opportunity to interact and discuss matters relating to the operations of crestwood association and an employee christmas party in order to gain insight as to the operations of crestwood association petitioner also attended owners' receptions that were held immediately after the date and date board meetings petitioner arrived at crestwood approximately one to two days prior to each of the board meetings held in date and and two to three days prior to each of the board meetings held in date and prior to each of the board meetings held in january april and september of each of the years and while petition- er was present at crestwood he spent time attending to matters that related to crestwood association owners' operations and lodge operations for example he met with the crestwood manage- ment staff to discuss inter alia personnel issues the status of rentals owner inquiries and patron complaints in preparation for an upcoming board meeting during each of the years and petitioner met with mr dempsey and ms gahm to discuss the agenda for the board meeting met with the crestwood management employees to obtain their perspectives on issues that were to be raised at the upcoming board meeting and worked with those employees to prepare information packets of- fered to board members and owners in addition to spending time on matters relating to crest- wood association owners' operations and lodge operations prior to each of the board meetings in and petitioner spent an undisclosed amount of time inspecting his two condominium units petitioner spent a total of approximately to hours prior to each of the board meetings held in january and september of each of the years and and a total of approximately eight to hours prior to each of the board meetings held in april of each of the years and to attend to matters that related to crestwood association owners' operations and lodge operations and to attend to matters that related exclusive- ly to his two condominium units ie inspecting those units during the years at issue each of the board meetings over which petitioner presided lasted approximately three to six hours during those meetings the board inter alia reviewed reports that were submitted by individual committees of the board relating to rental rates and usage insurance capital improve- ments budgets facilities nominations and management the crestwood management staff conducted studies and surveys to determine the proper rental rates and made recommendations to the board the board considered those recommendations and made the final_decision with respect to rental rates the crestwood management staff and the insurance committee of the board apprised the board_of various employee health insurance plans and the cost of each plan and made recommendations to the board about the selection of a particular plan they also ap- prised the board_of insurance premium increases and renewal of those insurance plans the board made the final_decision with respect to the selection and renewal of such plans proposals for capital improvements were made by the crestwood management staff and or the capital improvements committee of the board the board examined each proposal considered the cost of each proposal and generally adopted the proposals made with regard to capital improvements the respective annual budgets for the crestwood association owners' operations and lodge operations were prepared by the continued compensation at the board meetings that occurred during the years at issue the board inter alia also reviewed reports submitted by the crestwood management staff relating to the following issues the operations of crestwood association its financial results the installation of a fire protec- tion system at crestwood the proposal by the town of snow- mass village for terminating its ownership of crestwood's parking lots and roads the occurrence of fires on the crestwood continued budget committee of the board with assistance from the crestwood management staff and submitted by that committee to the board for approval the facilities committee of the board advised the board_of the quality of housekeeping services quality of maintenance services and structural problems with the crestwood buildings and it proposed that certain improvements be made to the rental units during each of the board meetings in date and the board considered the nominations of candidates to serve as its members during each of the board meetings in january and date the board considered issues relating to the installation of a fire protection system at crestwood reviewed the bids submitted by various contractors for the installation of such a system and selected contractors after giving consideration to the recommen- dations made by the crestwood management staff during each of the board meetings in date and date the crestwood management staff apprised the board_of issues relating to the completion of that project the town of snowmass village owned and maintained the parking lots and roadways of crestwood the town sought to terminate that ownership and to shift the maintenance responsibilities to crestwood association during the date board meeting the crestwood management staff advised the board_of that matter and the board charged the crestwood management staff with the respon- sibility of resisting the town's attempt to terminate that owner- continued property employee housing structural repairs to the crestwood buildings and the creation of a new position on the crestwood staff in addition to the foregoing issues at its meetings during the years at issue the board inter alia considered issues relating to the election of officers inquiries and complaints raised by owners and patrons of crestwood condominiums a pro- posed amendment to the bylaws of crestwood association dealing with nepotism the promotion of rental operations the revision of the guide for prospective buyers of crestwood condominium units and the rehiring of crestwood association's outside audi- tordollar_figure moreover during the board meetings held in january of each of the years at issue the board reviewed respective audit re- ports for the crestwood association owners' operations and lodge continued ship during each of the board meetings in date date and date the crestwood management staff apprised the board_of the town's actions with respect to that issue during the date board meeting based on recommenda- tions made by the crestwood management staff the board resolved to assume a lease on nearby residential property in order to provide housing for the employees of crestwood association during each of the board meetings in date and date the crestwood management staff apprised the board_of issues relating to employee housing during the date board meeting the board acknowl- edged the expiration of crestwood association's contract with its outside auditor and authorized the crestwood management staff to renegotiate a new contract with that auditor operations that were prepared by the outside auditor of crestwood association during each of the years at issue the crestwood association had an annual meeting of all its members owners' meeting that was held at crestwood immediately after the january board meet- ing as president of crestwood association petitioner presided over that meeting the owners' meeting lasted approximately one to two hours the owners attending that meeting received a summary audit report and were advised of significant activities of the board during the years at issue in his capacity as a board member and or an officer of crestwood association petitioner was in- volved in quality assurance activities of crestwood association petitioner expressed a strong interest in quality assurance and collaborated with ms gahm to ensure the implementation of poli- cies to improve all aspects of the daily crestwood association owners' operations and lodge operations during the years at issue petitioner communicated by telephone with ms gahm and other members of the crestwood staff regarding quality assurance and met with them in person regarding that matter during his visits to crestwood in the months of january april and septem- ber of each of the years at issue throughout each of the years at issue petitioner reviewed the respective monthly financial statements of crestwood associa- tion owners' operations and lodge operations and had telephonic conversations with mr dempsey regarding items that appeared on those statements he also discussed matters relating to any upcoming board meeting with the crestwood management staff prior to arriving at crestwood in addition petitioner had telephonic conversations with the crestwood management staff regarding matters relating to the operations of crestwood association the installation of the fire protection system at crestwood the proposal by the town of snowmass village to terminate its owner- ship of crestwood roads and parking lots and employee housing petitioner also contacted the respective chairpersons of the various committees of the board eg insurance rental rates and usage budget nominations and management compensation committees to gain insight as to their activities petitioner spent at least hours during and hours during on telephone calls between southern california and colorado during each of the years at issue petitioner spent a total of at least hours but no more than hours in attending to matters relating to the crestwood association owners' operations and lodge operations and in attending to matters relating ex- clusively to his two condominium units at crestwood petitioner's involvement in the operations of crestwood association during the years through during the years through petitioner was a member of the board and served on various committees of that board the board's activities during those years were similar to its ac- tivities during and during each of the years through petitioner spent substantially less than hours in attending to matters relating to crestwood association owners' operations and lodge operations and spent less time in those operations than he spent in those operations during each of the years at issue petitioners' federal_income_tax returns for the years and petitioners' federal_income_tax returns reflected tax_liabilities of dollar_figure and dollar_figure respec- tively petitioners filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return application_for automatic_extension dated date requesting a four-month extension of time to file their federal_income_tax return for return line of the applica- tion for automatic_extension that petitioners filed for provided as follows total_tax liability for this is the amount you expect to enter on line of form 1040a or line of form_1040 if you do not expect to owe tax enter zero -0- caution you must enter an amount on line or your extension will be denied you can estimate this amount but be as exact as you can with the information you have if we later find that your estimate was not reasonable the extension will be null and void petitioners' application_for automatic_extension for indi- cated on line a zero estimated federal_income_tax liability for petitioners for that year was signed by petitioners and was sent to the internal_revenue_service service petitioners filed a federal_income_tax return for dated date in that return petitioners reported total salaries of dollar_figure the portion of those reported salaries that was attributable to petitioner's legal practice was dollar_figure in their return petitioners reported a loss of dollar_figure attributable to petitioner's rental_activity at crest- wood petitioners used that reported loss of dollar_figure to offset other income reported in their return petitioners' return showed a tax_liability of dollar_figure that return was signed by petitioners as taxpayers and was signed by edward a cronick cpa as return preparer petitioners filed an application_for automatic_extension dated date requesting a four-month extension of time to file their federal_income_tax return for return line of that application was virtually identical to line of the application_for automatic_extension for and provided exactly the same caution petitioners' application_for automatic_extension for indicated on line a zero estimated federal_income_tax liability for petitioners for that year was not signed by petitioners was signed by edward a cronick cpa as preparer of the application and was sent to the service petitioners filed a form_2688 application_for additional extension of time to file u s individual_income_tax_return dated date requesting an additional two-month extension of time to file their return that application indicated that petitioners needed the additional time to collect and summarize the information necessary to file an accurate return that application was not signed by petitioners was signed by edward a cronick cpa as preparer of the application and was sent to the service petitioners filed a federal_income_tax return for dated date in that return petitioners reported total salaries of dollar_figure the portion of those reported salaries that was attributable to petitioner's legal practice was dollar_figure in their return petitioners reported a loss of dollar_figure attributable to petitioner's rental_activity at crest- wood petitioners used that reported loss of dollar_figure to offset other income reported in their return petitioners' federal_income_tax return showed a tax_liability of dollar_figure that return was signed by petitioners as taxpayers and was signed by edward a cronick cpa as return preparer petitioner did not have any formal tax or accounting train- ing however petitioner was a sophisticated businessman and had been involved in several tax_shelters that were challenged by the service in addition during the board meeting held in date petitioner and other board members were informed by accoun- tants of the limitations imposed on the crestwood condominium_owners in deducting for federal_income_tax purposes losses from their respective rental activities at crestwood opinion petitioners bear the burden of proving that respondent's determinations are erroneous rule a 290_us_111 the general framework of sec_469 and the regulations thereunder and the positions of the parties pursuant to sec_469 a passive_activity_loss of an individual for the taxable_year is generally not allowed as a deduction for such yeardollar_figure for this purpose the passive activ- ity loss for the taxable_year is generally the amount if any by which the passive_activity deductions for the taxable_year exceed the passive_activity_gross_income for such year sec_469 sec_1_469-2t temporary income_tax regs fed reg date as pertinent here sec_469 defines the term passive_activity to include any activity which involves the con- duct of any trade_or_business and in which the taxpayer does not materially participate sec_469 and any rental ac- tivity without regard to whether or not the taxpayer materially under sec_469 a disallowed passive_activity_loss for a taxable_year is generally treated as a deduction allocable to a passive_activity for the next taxable_year participates in the activity sec_469 for purposes of sec_469 the term trade or busi- ness is defined in sec_469 to include any activity in connection with a trade_or_business or any activity with respect to which expenses are allowable as a deduction under sec_212 for purposes of sec_469 the term rental activi- ty is defined in sec_469 as any activity where pay- ments are principally for_the_use_of tangible_property see also sec_1_469-1t temporary income_tax regs fed reg date however an activity involving the use of tangible_property is not a rental_activity for a taxable_year inter alia if for such taxable_year the average period of cus- tomer use for such property is seven days or less sec_1 1t e i and ii a temporary income_tax regs supra in the instant case the parties have stipulated that the average period of customer use of petitioner's condominiums at crestwood was less than seven days during each of the years at issue respondent concedes on brief and the parties thus agree that consequently petitioner's rental_activity at crestwood during each such year is not a rental_activity as defined in sec_469 and the regulations thereunder and thus is not a passive_activity under sec_469 see sec_1 1t e i and ii a temporary income_tax regs supra the parties do not dispute that petitioner's rental_activity at crestwood during each year at issue constitutes an activity that is treated as a trade_or_business under sec_469 consequently petitioner's rental_activity at crestwood will constitute a passive_activity under sec_469 for each of those years if he did not materially participate in that activity during each such year see sec_469 sec_469 provides that generally an individual shall be treated as materially participating in an activity only if he or she is involved in the operations of the activity on a basis that is regular continuous and substantial congress expressly authorized the secretary_of_the_treasury secretary to prescribe such regulations as may be necessary or appropriate to carry out the provisions of sec_469 including regulations that specify what constitutes material_participation sec_469 both temporary and final regulations relating to the meaning of the terms participation and material_participation have been promulgated under sec_469 with respect to the term participation final regulations issued under sec_469 provide that generally any work done by an individual without regard to the capacity in which the individual does the work in connection with an activity in which the individual owns an interest at the time the work is done shall be treated for pur- poses of this section as participation of the individual in the activity sec_1_469-5 income_tax regs temporary regulations issued under sec_469 provide certain exceptions to that definition of participation as pertinent here sec_1_469-5t temporary income_tax regs fed reg date provides that work done by an individual in such individual's capacity as an investor in an activity shall not be treated as participation by the individual in the activity unless the individual is involved in the day-to-day management or operations of the activity for this purpose work done by an individual in such individual's capacity as an investor in an activity includes studying and reviewing financial statements or reports on operations of the activity preparing or compiling summaries or analyses of the finances or operations of the activity for the individual's own use and monitoring the finances or operations of the activity in a non-managerial capacity sec_1 5t f ii b temporary income_tax regs supra temporary regulations relating to the meaning of the term material_participation in sec_469 provide that in general an individual shall be treated for purposes of sec_469 and the regulations thereunder as materially participating in an activity for the taxable_year if and only if-- the individual participates in the activity for more than hours during such year the individual's participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual's participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity within the meaning of paragraph c of this section for the taxable_year and the individual's aggregate participation in all significant participa- tion activities during such year exceeds hours the individual materially participated in the activity determined without regard to this paragraph a for any five taxable years whether or not consecutive during the ten taxable years that immedi- ately precede the taxable_year the activity is a personal_service_activity within the meaning of paragraph d of this section and the individual materially participated in the activity for any three taxable years whether or not consecutive preceding the taxable_year or based on all of the facts and circumstances taking into account the rules in paragraph b of this section the individual participates in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs fed reg date petitioners challenge the validity of sec_1 5t a temporary income_tax regs fed reg date and argue that in any event they satisfy that regulation as well as sec_1_469-5t and temporary income_tax regs fed reg date dollar_figure according to peti-- in their trial memorandum petitioners argued that petitioner materially participated in his rental_activity at crestwood because he satisfies sec_1_469-5t temporary income_tax regs fed reg date petitioners do not advance that argument on brief accordingly we conclude that petitioners have abandoned it see 91_tc_524 ndollar_figure tioners petitioner materially participated in his rental activ- ity at crestwood during each of the years at issue that activity thus is not a passive_activity within the meaning of sec_469 and the loss petitioners reported in their return for each of those years therefore is not a passive_activity_loss as defined in sec_469 that is subject_to disallowance by sec_469 respondent counters that sec_1 5t a temporary income_tax regs fed reg date is valid and that in no event do petitioners satisfy that regulation or sec_1_469-5t or temporary income_tax regs fed reg date certain preliminary issues before turning our attention to the regulatory provisions on which petitioners rely to establish that petitioner materially participated during each of the years at issue in his rental_activity at crestwood we shall address two preliminary issues the first preliminary issue we address is whether respondent is correct in contending that the work done by petitioner in connection with the operations of crestwood association was work done in his capacity as an investor in crestwood under sec_1_469-5t temporary income_tax regs fed reg date that does not constitute participation for purposes of sec_469 because it is excluded by sec_1 5t f ii a temporary income_tax regs supra our answer is no during and as president of crestwood associa- tion chairperson of the board_of crestwood association chair- person of the executive committee and chairperson of the manage- ment compensation committee petitioner spent time dealing with a wide range of issues relating to the operations of crestwood association by way of illustration petitioner dealt with issues relating to the installation of the fire protection system at crestwood the proposal by the town of snowmass village for terminating its ownership of the crestwood roads and parking lots employee housing quality assurance and management com- pensation the work done by petitioner in his capacity as a board member and an officer of crestwood association was work he did in the management of the operations of crestwood association and was not the type of work that is considered investor par- ticipation within the meaning of sec_1_469-5t temporary income_tax regs supra the second preliminary issue we address is whether petition- er's involvement as a board member and an officer in the opera- tions of crestwood association constitutes participation by petitioner in his rental_activity at crestwood within the meaning of sec_1_469-5 income_tax regs we note that in those capacities during the years at issue petitioner dealt with a wide range of issues that affected not only the two crestwood condominium units he owned but also all other crestwood condo- minium units at trial and on brief petitioners assume with no discussion or explanation of the basis for such an assumption that all of the work done by petitioner during the years at issue in his capacity as a board member and an officer of crestwood as- sociation in connection with the operations of crestwood assoc- iation constitutes work done by him in connection with his rental_activity at crestwood that satisfies the definition of the term participation in sec_1_469-5 income_tax regs respondent does not dispute or even address that assumption therefore we shall proceed on the same assumption although we are in no way deciding herein that it is a correct assumptiondollar_figure in this connection assuming arguendo as petitioners and respon- dent do that all of the work done by petitioner during the years at issue in his capacity as a board member and an officer of crestwood association were work done by him in connection with his rental_activity at crestwood within the meaning of sec_1_469-5 income_tax regs on the instant record we find below that petitioners nonetheless have failed to prove that such work together with any work petitioner may have done that re- lated exclusively to his two condominium units constitutes material_participation by petitioner in his rental_activity at crestwood for purposes of sec_469 and the regulations there- under we note that on the record before us we have no way of deter- mining how much of the work done by petitioner during the years at issue in connection with the operations of crestwood associa- tion related or should be treated as related solely to his two condominium units sec_1_469-5t temporary income_tax regs petitioners' challenge to the validity of sec_1_469-5t temporary income_tax regs although their argument is not altogether clear as we understand it petitioners contend that sec_1_469-5t temporary income_tax regs fed reg date is invalid because by requiring an individual to participate in an activity for more than hours during a taxable_year in order to be treated as materially participating in that activity for such year that regulation is quantitative rather than qualita- tive in nature and consequently it is an unreasonable inter- pretation of sec_469 initially we note that temporary regulations have binding effect and are entitled to the same weight as final regulations peterson marital trust v commission102_tc_790 affd f 3d 2d cir date 98_tc_141 see 751_f2d_123 2d cir revg on other grounds tcmemo_1984_145 therefore in deter- mining the validity of temporary regulations we apply the same analysis as that used in determining the validity of final regul- ations 105_tc_227 the judicial deference accorded to a regulation generally depends on whether the regulation is classified as a legislative or an interpretative_regulation see 911_f2d_1128 5th cir affg in part and revg in part 92_tc_1276 the source of the authority under which a regulation is promulgated will be deter- minative of such classification id pincite a legislative_regulation that is issued under a specific grant of authority to define a statutory term or prescribe a method of executing a statutory provision is to be accorded more weight than an inter- pretative regulation that is promulgated under the more general authority of sec_7805 see 455_us_16 quoting 452_us_247 there are two possible sources of authority for the issuance by the secretary of sec_1_469-5t temporary income_tax regs supra the validity of which petitioners challenge the general authority granted to the secretary by sec_7805 a or the specific legislative authority granted to the secretary by sec_469 to prescribe regulations that specify what constitutes material_participation if sec_1_469-5t temporary income_tax regs supra that petitioners challenge were promulgated pursuant to the general authority granted to the secretary by sec_7805 it would be considered an interpretative_regulation sec_7805 provides in pertinent part that the secretary shall prescribe all needful rules and regulations for the enfor- cement of this title see dresser indus inc v commissioner supra pincite8 an interpretative_regulation must be upheld if it implement s the congressional mandate in some reasonable manner 440_us_472 quoting 411_us_546 in determining whether an interpretative_regulation implements the congressional mandate in some reasona- ble manner we must examine whether it harmonizes with the plain language of the statute its origin and its purpose national muffler dealers association inc v united_states supra pincite such a regulation cannot be declared invalid unless it is un- reasonable and plainly inconsistent with the revenue statutes 333_us_496 the supreme court recently set forth the following standard for ascertaining the validity of an interpretative_regulation under the formulation now familiar when we confront an expert administrator's statutory exposition we inquire first whether the intent of congress is clear as to the precise question at issue 467_us_837 if so that is the end of the mat- ter ibid but if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency's answer is based on a permissible construction of the statute id pincite if the administrator's reading fills a gap or defines a term in a way that is reasonable in light of the legislature's revealed design we give the administrator's judgment controlling weight id pincite nationsbank v variable_annuity life ins co u s ___ ___ 115_sct_810 citations omitted in determining the validity of an interpretative_regulation the supreme court has acknowledged that the choice among reasonable interpretations is for the commissioner not the courts national muffler dealers association inc v united_states supra pincite if sec_1_469-5t temporary income_tax regs supra that petitioners challenge were promulgated pursuant to the specific legislative authority of sec_469 it would be considered a legislative_regulation see dresser indus inc v commissioner supra pincite a legislative_regulation must be upheld unless it is arbitrary capricious or manifestly con- trary to the underlying statute id petitioners contend that the regulation they challenge should be classified as an interpretative_regulation although sec_469 delegates legislative authority to the secre- tary to prescribe regulations that specify what constitutes material_participation in arguing the validity of sec_1 5t a supra respondent applies the standard used in judging the validity of an interpretative_regulation we need not resolve the question whether sec_1_469-5t temporary income_tax regs supra is an interpretative or a legislative_regulation this is because assuming arguendo as petitioners contend and respondent does not dispute that that regulation were an interpretative and not a legislative_regulation we would nonetheless uphold its validity because we conclude that sec_1_469-5t temporary income_tax regs supra implements the congressional mandate in a reasonable manner the standard of review for an interpretative_regulation a fortiori that regulation would not be arbitrary capricious or manifestly contrary to the underlying statute the higher standard of review for a legislative_regulation in determining the validity of sec_1_469-5t temporary income_tax regs fed reg date we note first that that regulation in effect establishes a safe_harbor under which an individual may establish without more that he or she satisfies the definition of material_participation in sec_469 however neither petitioner nor any other individual subject_to sec_469 is required to meet the minimum hourly requirement of sec_1_469-5t temporary income_tax regs supra in order to be treated as materially partici- pating in an activity an individual may satisfy the material_participation requirement by qualifying under that or any one of six other alternative tests set forth in sec_1_469-5t through temporary income_tax regs fed reg date for example an individual may be treated as materially participating in an activity if his or her participa- tion in that activity during the taxable_year constitutes sub- stantially all of the participation in such activity of all in- dividuals including individuals who are not owners of interests in the activity for such year sec_1_469-5t temporary income_tax regs supra see also h conf rept vol ii at ii-148 1986_3_cb_134 in any event we shall consider the language of sec_469 and its underlying legislative_history to determine whether sec_1_469-5t temporary income_tax regs fed reg date is a reasonable construction of that statute that code section provides a taxpayer shall be treated as materially participating in an activity only if the taxpayer is involved in the operations of the activity on a basis which is-- a regular b continuous and c substantial although neither sec_469 nor any other provision in sec_469 prescribes any specific standards for determining whether a taxpayer is involved in the operations of an activity on a regular continuous and substantial basis the material_participation test imposed by that section is without question time sensitive in nature a taxpayer cannot be involved in the operations of an activity unless that taxpayer spends time in connection with those operations while the determination of whether an individual's involvement in the operations of an activity constitutes participation for purposes of sec_469 requires an examination of the nature of the individual's in- volvement in those operations the determination of whether an individual's participation is material requires an examination of the amount and extent of such involvement sec_469 prescribes that the amount and extent of such involvement be regular continuous and substantial we conclude that the material_participation test imposed by sec_469 impli- cates the amount and extent of time that a taxpayer spends being involved in the operations of an activity in advancing their argument that sec_1_469-5t temporary income_tax regs supra is invalid because it is quantitative rather than qualitative in nature petitioners rely on the following colloquy on the floor of the u s senate between senator hatfield and senator packwood mr hatfield such a taxpayer's involvement in the hotel room rental business includes making the follow- ing management decisions which an owner of such busi- ness commonly or customarily makes in conducting such business first the taxpayer actively and regularly establishes the rental rate of the hotel room second the taxpayer participates in establishing and reviewing hiring and other personnel policies including review of management personnel third the taxpayer reviews and approves periodic and annually audited financial reports fourth the taxpayer participates in budgeting operating costs and establishing capital expenditures fifth the taxpayer establishes the need for and level of financial reserves sixth the taxpayer selects the banking depository for rental proceeds and reserve funds seventh the taxpayer has frequent meetings at the hotel with his agent and onsite contract management to review operations and the business plan and to conduct onsite inspections eighth the taxpayer as- sists in offsite business promotion activities mr packwood if the taxpayer can demonstrate that he had performed and is performing all those functions which you have described which are integral to the operations of hotel room rental business and is per- forming them in such a way and to such an extent that it demonstrates that the taxpayer's involvement in the operation of the activity is substantial continuous and ongoing you are correct such activity would be material_participation in the operation of the hotel room rental business cong rec the foregoing colloquy between senator hatfield and senator packwood makes it clear that services performed by a taxpayer that are deemed integral to the operations of a condominium hotel will constitute material_participation by the taxpayer in those operations only if the taxpayer performs those services in such a way and to such an extent that it shows that the taxpayer's involvement in those operations is regular continuous and substantial id contrary to petitioner's contention that colloquy does not in any way suggest that in determining whether a taxpayer's participation in the operations of an activity is material it is unreasonable to examine the amount and extent of time spent by the taxpayer in those operations indeed a review of other portions of the legislative his- tory of sec_469 confirms that the material_participation test implicates the amount and extent of the time spent by a taxpayer in connection with the operations of an activity for instance that legislative_history indicates that a taxpayer is most likely to participate materially in an activity if involvement in that activity is the taxpayer's principal business and the taxpayer devotes most of his or her time to that business and does not devote a comparable amount of time to another business principal business factor s rept 1986_3_cb_713 the legislative_history of sec_469 also indi- cates that a taxpayer's regular presence at the place where the principal operations of an activity are conducted is indicative of material_participation regular presence factor s rept supra c b vol pincite although neither the principal business factor nor the regular presence factor is conclusive in the determination of material_participation the relevance of both factors in that determination demonstrates that the time actually spent by an individual in connection with the operations of an activity is an important factor in the deter- mination of material_participation we further note that the legislative_history of sec_469 indicates that in order for a taxpayer to participate materially in an activity the taxpayer must significantly contribute to services that are deemed integral to the operations of the ac- tivity s rept supra c b vol pincite it seems to us that a taxpayer cannot contribute significantly to such services unless that taxpayer devotes time in connection with such services a discussion in the legislative_history of sec_469 with respect to the performance of management services sheds addi- tional light on the meaning and quantitative nature of the term material_participation that legislative_history provides in pertinent part participation in management cannot be relied upon unduly both because its genuineness and substantiality are difficult to verify and because a general manage- ment role absent more may fall short of the level of involvement that the material_participation standard in the provision is meant to require s rept supra c b vol pincite that legislative_history further states in pertinent part it is clarified that an individual who works full-time in a line_of_business consisting of one or more busi- ness activities generally is likely to be materially participating in those activities even if the individual's role is in management rather than opera- tions this clarification recognizes the substantial likelihood that despite the difficulty in many circumstances of ascertaining whether the manage- ment services rendered by an individual are substantial and bona_fide such services are likely to be so when the individual is rendering them on a full-time basis and the success of the activity depends in large part upon his exercise of business judgment h conf rept vol ii supra c b vol pincite in addition we believe that a material_participation test that focuses on the amount and extent of time spent by a taxpayer in connection with the operations of an activity is consistent with the underlying purpose of sec_469 congress added the passive_activity_loss rules to the code in as a response to the prevalent use of tax_shelters and as an attempt to foster equity within the tax system s rept supra c b vol pincite see 32_fedclaims_736 prior to taxpayers often reduced their tax_liability by investing in business ventures that generated tax losses in excess of economic losses and by using those artificial losses to offset unrelated income eg salary or portfolio_income s rept supra c b vol pincite the passive_activity_loss rules in sec_469 curtail the use of tax_shelters by restricting a taxpayer's ability to use the losses sustained in the operation of a trade_or_business to shelter unrelated income unless the taxpayer materially participates in the operation of that trade_or_business id pincite a material_participation test that implicates the amount and extent of time a taxpayer spends being involved in the operations of a particular activity helps to achieve the underlying purpose of sec_469 since the greater the amount of time devoted by the taxpayer to the activity the greater the likelihood that the taxpayer invested in the activity based on the nontax economic profit potential of the activity as opposed to the potential for return on the investment in the form of a reduction of taxes on unrelated income in addition it seems to us that a material_participation test that considers the amount and extent of time spent by a taxpayer in an activity will have the intended effect of restricting the use of losses from certain types of trade_or_business activities that congress decided to treat as passive activities since few persons who make an investment in a tradi- tional tax_shelter devote a substantial amount of time to any such investment based on our examination of sec_469 and its legislative_history and sec_1_469-5t temporary income_tax regs fed reg date we reject petitioners' argu- ment that because that regulation is quantitative in nature it is an unreasonable interpretation of sec_469 and thus is invaliddollar_figure we conclude that that regulation implements sec_469 in a reasonable manner by providing as one of seven alternative ways for an individual to satisfy the material_participation test of sec_469 that an individual shall be treated as materially participating in an activity for a taxable_year if he or she participates in the activity for more than hours during such year accordingly we hold that regulation to be valid application of sec_1_469-5t temporary income_tax regs petitioners claim that petitioner should be treated as having materially participated in his rental_activity at crestwood for each of the years at issue under sec_1 petitioners also contend that sec_1_469-5t temporary income_tax regs fed reg date is invalid because it is ambiguous in that it does not provide adequate guidelines for defining how to compute the number of hours devoted to a particular activity an interpretative_regulation must be upheld if it implement s the congressional mandate in some reasonable manner 440_us_472 quoting 411_us_546 such a regulation cannot be declared invalid unless it is unreasonable and plainly inconsistent with the revenue statutes commis- sioner v south texas lumber co 333_us_496 the lack of precision by a regulation in defining its own terms may not necessarily be a basis for holding that regulation invalid provided that the regulation is construed in a manner so that it harmonizes with the plain language of the statute its origin and its purpose 5t a temporary income_tax regs supra because he was involved in that activity for more than hours during each of those years respondent disagrees with petitioners' contention based on our examination of the entire record before us we find that petitioners have failed to establish through any rea- sonable means as required by sec_1_469-5t temporary income_tax regs fed reg date that during each of the years at issue petitioner's participation in his rental_activity at crestwood exceeded hours on that record we have found as a fact that during each of those years petitioner spent a total of at least but no more than hours in attending to matters relating to the operations of crestwood association and in attending to matters relating exclu- sec_1_469-5t temporary income_tax regs fed reg date sets forth the manner in which an individu- al may prove the degree of his or her participation in an activ- ity it provides that although a taxpayer is not required to maintain contemporaneous daily time reports logs or similar documents the taxpayer must substantiate the level of his or her participation through reasonable means reasonable means in- clude but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries sec_1_469-5t temporary income_tax regs supra our finding that petitioner spent during each year at issue a total of at least but no more than hours on matters relating to the operations of crestwood association and on matters relating exclusively to his two crestwood condominium units is based on the actual amount of time spent by him on such matters as established by the record and our estimate of the time spent by him on such matters where the record does not establish the actual amount of time spent but contains sufficient evidence from which we were able to estimate the amount of such time sively to his two crestwood condominium units accordingly we find that petitioners have failed to establish that petitioner is to be treated as having materially participated during each of the years at issue in his rental_activity at crestwood under sec_1_469-5t temporary income_tax regs fed reg date sec_1_469-5t temporary income_tax regs petitioners claim that petitioner should be treated as having materially participated in his rental_activity at crest- wood for each of the years at issue under sec_1_469-5t temporary income_tax regs fed reg date because his rental_activity at crestwood was a personal_service_activity and he materially participated in that activity for the three taxable years preceding each of the taxable years at issue respondent disagrees with petitioners' contention sec_1_469-5t temporary income_tax regs supra defines the term personal_service_activity as follows d personal_service_activity an activity con- stitutes a personal_service_activity if such activity involves the performance of personal services in-- a the fields of health law engineering architecture accounting actuarial science performing arts or consulting or b any other trade_or_business in which capital is not a material_income-producing_factor the regulations under sec_469 do not provide a definition of what constitutes an activity in which capital is not a material_income-producing_factor nor has that phrase in the regulations under sec_469 been construed by the courts however courts have faced the question of whether capital is a material income- producing factor in other contexts see eg 718_f2d_294 9th cir 93_tc_103 71_tc_533 in those other contexts the courts have followed the general_rule that capital is a material_income-producing_factor if a substantial portion of the gross_income of the business is attributable to the employment of capital in the business which is likely to be the case if the operation of the business re quires substantial inventories or substantial investments in plant machinery or other equipment see eg moore v com- missioner supra pincite capital is not a material income- producing factor if the gross_income of the business consists principally of fees commissions or other compensation_for_personal_services id on the instant record we find that petitioner's rental_activity at crestwood is not a personal_service_activity within the meaning of sec_1_469-5t temporary income_tax regs supra even though it involved the furnishing of certain hotel- type services to patrons eg on-site management daily house- keeping service and 24-hour switchboard service petitioner's rental_activity at crestwood did not involve the performance of personal services in the fields that are specifically identified in that regulation we further find on the record before us that that activity necessarily employed capital as a substantial material_income-producing_factor in other words a substantial portion of the gross_income of petitioner's rental_activity at crestwood was attributable to his capital_investment in his two condominium units the furnishings in those units and the common elements of crestwood consisting of the land buildings and other physical facilities of crestwood consequently we find that petitioners have failed to establish that petitioner is to be treated as having materially participated during each of the years at issue in his rental_activity at crestwood under sec_1_469-5t temporary income_tax regs supradollar_figure sec_1_469-5t temporary income_tax regs petitioners claim that petitioner should be treated as having materially participated in his rental_activity at crest- wood for each of the years at issue under sec_1_469-5t temporary income_tax regs supra facts_and_circumstances_test because based on all of the facts and circumstances he was involved in that activity on a regular continuous and substan- tial basis during each such year respondent disagrees with that contention since petitioners have failed to satisfy the first prong of the test under sec_1_469-5t temporary income_tax regs fed reg date we need not and do not address whether petitioners satisfy the second prong of that test ie whether petitioner materially participated in that activity for any three taxable years whether or not consecutive preceding each of the taxable years at issue in advancing their claim that petitioner materially par- ticipated in his rental_activity at crestwood under the facts_and_circumstances_test petitioners disregard the following limita- tions with respect to the applicability of that test that are set forth in sec_1_469-5t and iii temporary income_tax regs supra ii certain management activities an indi- vidual's services performed in the management of an ac- tivity shall not be taken into account in determining whether such individual is treated as materially par- ticipating in such activity for the taxable_year under paragraph a of this section unless for such taxable year-- a no person other than such individual who performs services in connection with the management of the activity receives compensation described in sec_911 in consideration for such ser- vices and b no individual performs services in connection with the management of the activity that exceed by hours the amount of such services performed by such individual iii participation less than hours if an individual participates in an activity for hours or less during the taxable_year such individual shall not be treated as materially participating in such activity for the taxable_year under paragraph a of this section respondent contends that the foregoing limitations preclude petitioner from being treated under the facts_and_circumstances_test as having materially participated for each of the years at issue in his rental_activity at crestwood we have found as a fact that during each of the years at issue petitioner spent a total of at least but no more than hours in attending to matters relating to the operations of crestwood association and in attending to matters relating ex- clusively to his two crestwood condominium units if during either of the years at issue petitioner were involved in his rental_activity at crestwood for hours or less pursuant to sec_1_469-5t temporary income_tax regs supra petitioner would not be treated under the facts_and_circumstances_test as having materially participated in that activity for either year assuming arguendo that petitioner were involved in his rental_activity at crestwood for more than hours during each of the years at issue petitioner nonetheless could not be treat- ed under the facts_and_circumstances_test as having materially participated in that activity for either of those years because of the limitations set forth in sec_1_469-5t and b temporary income_tax regs fed reg date during and petitioner was involved in his rental_activity at crestwood almost exclusively through the performance of management services in connection with the opera- tions of crestwood association during each of those years individuals other than petitioner including mr dempsey vice president chief operating officer and general manager of crest- wood association and ms gahm assistant general manager of crestwood association participated in petitioner's rental ac- tivity at crestwood by performing management services in connec- tion with the operations of crestwood association since mr dempsey ms gahm and others were compensated during each of the years at issue for the performance of management services in connection with petitioner's rental_activity at crestwood pur- suant to sec_1_469-5t temporary income_tax regs supra the performance of management services by petition- er cannot be taken into account for the purpose of determining whether petitioner is to be treated under the facts and circum- stances test as having materially participated in that activity for each of those years in addition the performance of management services during each of the years at issue in connection with petitioner's rental_activity at crestwood by individuals other than petitioner exceeded by hours the performance of management services by petitioner in connection with that activitydollar_figure consequently during each of the years at issue petitioner spent a total of at least but no more than hours in performing manage- ment services in connection with the operations of crestwood association and in attending to matters relating exclusively to his two crestwood condominium units mr dempsey and ms gahm each spent at least hours a week in order to carry out their management responsibilities in those operations moreover there were at least four to six other management employees who spent an undisclosed amount of time in performing management services in the operations of crestwood association in comparing the time spent by petitioner and by mr dempsey ms gahm and other crestwood management staff in providing management services in connection with the operations of crestwood association we have assumed arguendo that all the work done by petitioner in his capacity as a board member and an officer of crestwood associa- tion was work done by him in connection with the rental of his continued pursuant to sec_1_469-5t temporary income_tax regs supra the performance of management services by petition- er cannot be taken into account for the purpose of determining whether petitioner is to be treated under the facts and circum- stances test as having materially participated in that activity for each of those years on the record before us we find that petitioners have failed to establish that petitioner is to be treated as having continued two condominium units consistently we also assumed arguendo that all the work done by mr dempsey ms gahm and others in connection with the management of the operations of crestwood association was done by them in connection with the rental of petitioner's condominium units in this regard we note that as was true of the record relating to the time spent by petitioner in connection with the crestwood association operations we have no way of determining from the record before us how much of the time spent during the years at issue by mr dempsey ms gahm and others in performing management services related solely to petitioner's rental of his two condominium units during those years we also note that given the responsibilities and func- tions performed by petitioner as a board member and an officer of crestwood association and by mr dempsey ms gahm and others in performing management services for the crestwood association operations we believe it reasonable to assume on the record before us that the portion of the total time spent by petitioner in performing management services relating to the rental of his two condominium units would bear the same ratio to the total time he spent in all crestwood association operations as the portion of the total time spent by mr dempsey ms gahm and others relating to the management of the rental of petitioner's condo- minium units bears to the total time they spent on all crestwood association operations consequently we believe that even if the record enabled us to make findings as to the amount and extent of time spent by petitioner and by mr dempsey ms gahm and others on the management of petitioner's two condominium units petitioner's time so spent would not exceed their time so spent materially participated during each of the years at issue in his rental_activity at crestwood under sec_1_469-5t tem- porary income_tax regs supra conclusion based on our review of the entire record before us we find that petitioners have failed to show that petitioner materially participated during either of the years at issue in his rental_activity at crestwood within the meaning of sec_469 and the regulations thereunder accordingly we further find that the loss at issue for each of those years is a passive_activity_loss within the meaning of sec_469 additions to tax and accuracy-related_penalties sec_6651 respondent determined that petitioners are liable for each of the years and for the addition_to_tax under sec_6651 because they failed to file timely their federal_income_tax return for each such year specifically respondent contends that petitioners failed to file timely those returns because petitioners' respective applications for automatic exten- sion for those years were invalid in the case of failure_to_file an income_tax return on the date prescribed for filing sec_6651 imposes an addi- tion to tax equal to five percent of the amount required to be shown in the return with an additional five percent to be added for each month or partial month during which such failure con- tinues not to exceed percent in the aggregate the addition_to_tax under sec_6651 does not apply if it is shown that the failure_to_file was due to reasonable_cause and not due to willful neglect in order to prove reasonable_cause the tax- payer must show that despite the exercise of ordinary business care and prudence he or she was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_6072 provides that individuals who file their returns on the basis of the calendar_year shall file those re- turns on or before april following the close of the calendar_year for purposes of sec_6651 the determination of the prescribed date for filing a return must be made by reference to any extension of the time for filing the return sec_6081 provides that the secretary may grant a reasonable exten- sion of time for the filing of any return and that such an exten- sion shall not exceed six months sec_1_6081-4 income_tax regs provides that an individual who is required to file a federal_income_tax return shall be allowed an automatic four- month extension of time after the date prescribed for filing of the return provided that the requirements set forth in that regulation are satisfied a taxpayer's application_for automatic_extension is not valid if it does not comply with the requirements set forth in sec_1_6081-4 income_tax regs see crocker v commis- sioner supra pincite one of the requirements set forth in that section is that that application must show a proper estimate of the taxpayer's tax_liability for the taxable_year for which the taxpayer is seeking an extension sec_1_6081-4 income_tax regs in addition an application_for automatic_extension must be accompanied by a full remittance of the unpaid portion of that estimated_tax liability id a taxpayer's estimate of his or her tax_liability is proper if considering the information available at the time the application_for automatic_extension is filed it is a bona_fide and reasonable estimate crocker v commissioner supra pincite a taxpayer is obligated to make a reasonable attempt to gather information necessary to the proper estimation of his or her tax_liability id if in the tax- payer's application_for automatic_extension the taxpayer esti- mated his tax_liability to be zero even though he had at the time he submitted the request ample evidence discrediting the estimate that application would be invalid id for each of the years at issue petitioners were required to file their return by april following the close of each such year sec_6072 petitioners filed applications for auto- matic extension for the years and dated date and date respectively since petitioners filed an application_for automatic_extension for each of the years at issue the determination of whether their returns for those years were timely filed will depend on whether those applications are valid see crocker v commissioner supra pincite in their respective applications for automatic_extension for and petitioners estimated their respective tax liabil- ities to be zero as filed petitioners' and returns showed tax_liabilities of dollar_figure and dollar_figure respectively after taking account of the losses at issue those returns reported that petitioners received salaries during and of dollar_figure and dollar_figure respectively even assuming arguendo that petitioners were entitled for each year at issue to a deduc- tion for the loss in question here petitioners have failed to establish that they could have reasonably believed that the deduction for each such year for such loss together with other expenses for which they were entitled to deductions were of such a magnitude to cause their taxable_income for each of those years to be reduced to zero it is also significant that for the years and the two years preceding the taxable years at issue petitioners' federal_income_tax returns reflected positive tax_liabilities in the amounts of dollar_figure and dollar_figure respec- tively petitioners argue that the respective estimates of their federal_income_tax liabilities for and that were shown in their respective applications for automatic_extension for those years were reasonable because they relied on the advice of their accountant for the preparation of those applications petitioners' failure to estimate properly their taxes cannot be excused merely because they may have relied on the advice of a tax professional 59_f2d_996 2d cir see 469_us_241 petitioners failed to call their accountant as a witness to explain what information petitioners may have provided or what advice he may have given them regarding the preparation of the application_for automatic_extension for each of the years at issue accordingly on the instant record petitioners have failed to establish that any reliance by them on the advice of their accountant was reasonable or in good_faith petitioners further argue that petitioner is not a tax specialist and that he was not aware that their applications for automatic_extension for and could be invalidated due to improper estimates of their respective tax_liabilities for those years petitioners' argument is baseless it is particularly significant that each of the applications for automatic_extension for the years at issue carried a clear warning on its face that an unreasonable estimate of the taxpayer's tax_liability would cause the extension to be declared null and void petitioners signed their application_for automatic_extension for accordingly at the time they signed that application petition- ers knew that an unreasonable estimate in that application of their tax_liability for would cause the extension to be declared null and void although petitioners did not sign their application_for automatic_extension for having signed their application_for automatic_extension for they knew or should have known that as with their application_for automatic_extension for an unreasonable estimate in their application_for automatic_extension for of their tax_liability for that year would cause the extension to be declared null and void we also note that although petitioner was not a tax special- ist he was an attorney and a sophisticated businessman given his professional background petitioner should have been aware of the importance of providing accurate information when applying for an extension of time to file petitioners' and returns petitioners also argue that they were not able to estimate properly their respective tax_liabilities for and because they were involved in several ventures and the records reflecting the income and loss from those ventures were lengthy and complicated petitioners have failed to show that they made any reasonable attempt to gather the necessary information or to compile the available information to arrive at a reasonable estimate of their respective income_tax liabilities for the years at issue on the instant record we find that petitioners have not established that they made bona_fide and reasonable estimates of their tax_liabilities for and we further find that their applications for automatic_extension for those years were invalid accordingly petitioners were required to file their and returns by date and date respectivelydollar_figure see sec_6072 crocker v commissioner t c pincite petitioners filed federal_income_tax returns for and dated date and date respectively thus we hold that they failed to file timely their return for each of the years at issuedollar_figure although petitioners' argument is not entirely clear they appear to contend that assuming arguendo that their application_for automatic_extension for each of the years at issue were to be declared invalid they nonetheless should not be liable for each such year for the addition_to_tax for failure_to_file timely their return specifically petitioners appear to contend that their failure_to_file timely was due to reasonable_cause and not due to willful neglect because of the unavailability and com- plexity of their financial records unavailability of records does not necessarily establish reasonable_cause for failure_to_file timely see electric neon inc v commissioner 56_tc_26 petitioners filed an application_for an additional extension of time to file their return dated date since we have found petitioners' application_for automatic_extension for that year to be invalid the subsequently filed application_for an additional extension of time to file is also invalid see 102_tc_632 petitioners did not file an application_for an additional extension of time to file their return assuming arguendo that petitioners' application_for automatic_extension for had been valid their return would nonetheless not have been filed timely since they would have been required to but did not file that return by date see sec_1_6081-4 income_tax regs affd without published opinion 496_f2d_876 5th cir a taxpayer is required to file timely based on the best information available and to file thereafter an amended_return if necessary 79_tc_298 petitioners did not show what if any efforts they made to obtain information concerning their income and expenses nor did they compile the available information to prepare a reasonably accurate tax_return under these circum- stances we conclude that petitioners have not demonstrated that their failure_to_file timely their and returns was due to reasonable_cause and not due to willful neglect we therefore sustain respondent's determination imposing the addition_to_tax on petitioners for each of the years and for their failure_to_file timely returns for each of those years sec_6662 respondent determined that petitioners are liable for each of the years and for the accuracy-related_penalty under sec_6662 because their underpayment_of_tax for each of those years was due to negligence or disregard of rules or regu- lations for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the code failure to exercise due care or failure to do what a reasonable person would do under the circumstances sec_6662 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the term disregard includes any careless reckless or intentional disregard of the code and the temporary or final regulations is- sued thereunder sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalty under a does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circum- stances sec_1_6664-4 income_tax regs factors taken into account include the taxpayer's efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer id reliance on the advice of a professional such as an accountant does not necessarily demonstrate reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id petitioners' underpayment for each of the years at issue results partially from their having used the reported losses from petitioner's rental_activity at crestwood to offset nonpassive incomedollar_figure petitioners claim that petitioner is not a tax spe petitioners challenge respondent's determinations imposing continued cialist and that he relied on the advice of their accountant in offsetting those losses against nonpassive_income a taxpayer's duty to file an accurate return cannot be avoided by placing responsibility on an agent 63_tc_149 each taxpayer has a duty to comply with the federal_income_tax laws and to become familiar with those laws a taxpayer may avoid the imposition of the accuracy-related_penalty by demonstrating that he or she relied on the advice of a tax professional and that such reliance was reasonable and in good_faith sec_1_6664-4 income_tax regs in order for reliance on the advice of a tax professional to be reasonable the taxpayer must establish that correct information was provided to the professional and that the item incorrectly reported in the return was the result of the professional's error see 70_tc_158 the taxpayer must also prove that a reasonable person would have relied upon the advice provided see 982_f2d_163 6th cir affg per curiam tcmemo_1991_449 petitioners failed to call their accountant as a witness to explain what information petitioners may have provided him or what advice he may have given them regarding the use of losse sec_28 continued the accuracy-related_penalties for and only to the extent that they relate to their having used the reported losses from petitioner's rental_activity at crestwood to offset non- passive_income from petitioner's rental_activity at crestwood to offset nonpas- sive income moreover although petitioner is not a tax special- ist he is highly educated and is a sophisticated businessman he had invested in several tax_shelters in the past that were challenged by the service in fact petitioner had specific knowledge of the limitations imposed on the deductibility of losses sustained from his rental_activity at crestwood because he was informed of those limitations during the board meeting held in date based on our review of the instant record we find that petitioners have failed to establish that any reliance by them on the advice of their accountant was reasonable or in good_faith petitioners further claim that they are not liable for the years at issue for the accuracy-related_penalties under sec_6662 because the facts and circumstances relating to petition- er's involvement in his rental_activity at crestwood establish that he materially participated in that activity on the instant record we find that application of sec_469 and the pertinent regulatory provisions to the facts surrounding petitioner's involvement in his rental_activity at crestwood would not have enabled petitioners to conclude reasonably that that involvement rose to the level of material_participation during each of the years at issue we also note that we have held sec_1 5t a temporary income_tax regs fed reg date which petitioners challenge to be valid on the record herein we find that petitioners had no reasonable basis for having used the losses relating to petitioner's rental_activity at crestwood that they reported in their federal_income_tax returns for and to offset their reported income from other sources for those years see eg 101_tc_225 affd 64_f3d_1406 9th cir 84_tc_809 affd without published opinion 800_f2d_260 4th cir on the instant record we find that petitioners have not established that they acted with reasonable_cause and in good_faith when they used the reported losses from petitioner's rental_activity at crestwood to offset nonpassive_income we therefore sustain respondent's determination imposing the accuracy-related_penalty on petitioners for each of the years and to reflect the foregoing and the concessions of the parties decision will be entered under rule
